Citation Nr: 0310790	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1976 and from November 1990 to July 1991.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome was not well-grounded; denied the claim; and denied 
a compensable disability evaluation for the veteran's left 
ear hearing loss disability.  In May 2002, the RO adjudicated 
the veteran's claim of entitlement to service connection for 
chronic fatigue syndrome on the merits and denied the claim.  
In July 2002, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  In September 2002, the 
Board determined that additional development of the record 
was required.  The veteran is represented in this appeal by 
the Disabled American Veterans.  


REMAND

In September 2002, the Board determined that additional 
development of the record was needed.  In April 2003, the 
veteran was afforded a VA examination for compensation 
purposes.  The report of the examination have been 
incorporated into the record.  The veteran has not waived RO 
consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  
In January 2003, the veteran submitted an informal 
application to reopen his claim of entitlement to service 
connection for right ear hearing loss disability.  It appears 
that the RO has not had an opportunity to act upon the 
application. The Board finds that the issue of service 
connection for a right ear hearing loss disability is 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a compensable evaluation for his 
left ear hearing loss disability in light of the diagnostic 
criteria for hearing loss disabilities set forth in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

The Secretary of the Department of Veterans Affairs (VA) has 
recently amended the regulations applicable to hearing loss 
disabilities. The new regulations and schedular criteria are 
found in 38 C.F.R. §§ 3.383, 4.85. The Board observes that 
the veteran's claim for an increased evaluation for his left 
ear hearing loss disability has not been reviewed by the RO 
under the amended regulations.  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO should adjudicate whether new 
and material evidence has been submitted 
to reopen the veteran's claim of 
entitlement to service connection for 
right ear hearing loss disability.  The 
veteran should be informed in writing of 
the resulting decision and his associated 
appellate rights. The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to that issue.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to both 
service connection for chronic fatigue 
syndrome and a compensable evaluation for 
his left ear hearing loss disability with 
express consideration of 38 C.F.R. 
§§ 3.383, 4.85 (2002 as amended).  If any 
of the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

